Citation Nr: 1740032	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis/chondromalacia.

2. Entitlement to service connection for a bilateral hip condition, secondary to left knee osteoarthritis/chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at an August 2016 Board video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board notes, during the hearing, the Veteran's representative specifically stated that initial RO review of additional evidence was waived.  38 C.F.R. § 20.1304(c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he is entitled to an increased evaluation for his left knee osteoarthritis/chondromalacia and a bilateral hip disability, secondary to his left knee disability.  

The Board finds that VA has not met its duty to assist the Veteran in obtaining an adequate examination for the purposes of rendering a decision in the instant appeal, and therefore a new VA medical opinion is requested  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded two VA examinations for his left knee (July 2012 and September 2016) and one VA examination for his hip (July 2012).  During the July 2012 VA examination, the Veteran reported his physical therapist in Muscatine, Iowa informed him of his hip condition.  There are no private treatment records from the physical therapist on file.  The VA treatment records available to the examiner in September 2016 were not current, as the latest record was dated May 2013.  The Veteran reported two right knee surgeries occurred in 2014, and the September 2016 examiner noted that a records release was faxed to the doctor but no records were on file.  The records regarding the right knee surgeries were added to the file after the examination.  Additionally, April 2013 VA treatment records note the Veteran usually sees his "local [primary care physician]" instead of, as the Veteran stated in the August 2016 Board hearing, driving 40 miles to the VA medical center. 

VA must request private treatment records, including physical therapy records from Muscatine, Iowa and records from the Veteran's local primary care physician, from the Veteran.  Three years of missing VA medical records prior to the Veteran's September 2016 VA examination rendered the examiner unable to gain a complete picture of the Veteran's medical condition.  Current VA medical records must also be obtained prior to the new VA medical examination.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records not already associated with the claims file.

2. Request for the Veteran to obtain and submit to VA any private treatment records pertaining to his left knee and hip disabilities.  Specifically, request records from his physical therapist and his local primary care physician.  

Afford the Veteran the option to have VA obtain any private treatment records by requesting for the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information.

3. Following the completion of the above, the Veteran must be afforded a new VA orthopedic examination with a qualified medical professional for the Veteran's left knee and hips.  After reviewing the entire record, including the Veteran's lay statements, the examiner should provide the requested medical opinions. 

Provide an opinion as to the current severity of the Veteran's left knee disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished, and all findings reported in detail.  These should include range of motion and stability testing, as well as commentary on any ankylosis, semilunar cartilage involvement, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups that is present.  Necessary findings include passive and active motion, and weight-bearing and non-weight bearing, and the test results from the opposite joint (right knee).

Determine if the Veteran, during the pendency of this appeal, ever had a hip disability.  If it is determined the Veteran did have a hip disability during the pendency of the appeal, provide an opinion as to whether the Veteran's disability of either hip is at least as likely as not (50 percent or greater probability) caused by or aggravated (increased in severity beyond the natural progress of the disorder) by his service-connected left knee disability, or is otherwise related to service.

4. Then, the claims must be readjudicated.  If the determinations of any or all of the claims remain unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




